ACCEPTED
                                                                                             03-13-00760-CR
                                                                                                    4305162
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                        2/26/2015 4:57:37 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK



                            No. 03-13-00760-CR
                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                                   IN THE                            AUSTIN, TEXAS
                                                                 2/26/2015 4:57:37 PM
                                                                   JEFFREY D. KYLE
                           COURT OF APPEALS                              Clerk

                             THIRD DISTRICT

                              AUSTIN, TEXAS



                             JAMES BROWN,
                                       Appellant
                                  v.

                         THE STATE OF TEXAS,
                                       Appellee.


SECOND MOTION TO EXTEND TIME FOR FILING APPELLEE'S BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      The State of Texas, by and through the District Attorney for Travis County,
respectfully moves this Court to extend the time for filing Appellee's brief. In
support of this motion, the State respectfully shows the Court as follows:
      Appellee's brief in this cause is due on Friday, February 27, 2015. Appellee
has requested one prior extension to file Appellee's brief. Appellee respectfully
requests an extension of seven days until March 6, 2015.
      Counsel’s recent trial schedule, including a jury trial February 23 – 24 with an
ensuing sentencing hearing February 27, and other routine courthouse duties have
                                          1
interfered with completion of the brief which is perhaps seventy-five percent
complete. Only a brief time extension is necessary for completion.


                                     PRAYER
      For these reasons, the State requests the Court to grant this motion to extend
the time for filing Appellee's brief until March 6, 2015.
                                       Respectfully submitted,

                                       ROSEMARY LEHMBERG
                                       DISTRICT ATTORNEY
                                       TRAVIS COUNTY, TEXAS


                                       /s/ William G. Swaim III
                                       Special Assistant District Attorney
                                       State Bar No. 00785074
                                       P.O. Box 1748
                                       Austin, Texas 78767
                                       Phone (512) 854-9637
                                       Fax No. (512) 854-9316
                                       Bill.Swaim@traviscountytx.gov




                                          2
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based
on the computer program used to generate this motion, that this motion contains 343
words, excluding words contained in those parts of the brief that Rule 9.4(i) exempts
from inclusion in the word count.



                                       /s/ William G. Swaim III
                                       Special Assistant District Attorney


                         CERTIFICATE OF SERVICE

      I certify that, on this the 26th day of February, 2015, a copy of the foregoing
motion was sent, via U.S. mail, email, or electronically through the electronic file
manager, to the following attorney for the appellant:

      Tanisa Jeffers, Esq. Brian
      Bernard, Esq. Bernard &
      Associates 1203 Baylor
      Street Austin, TX 78703
      Fax:          512.478.9827
      Email:       tanisaL@hotmail.com
                   attorneybernard@yahoo.com



                                       /s/ William G. Swaim III
                                       Special Assistant District Attorney




                                          3